Smith, J.,
delivered the opinion of the court.
The Aberdeen Oil & Ice Company, being indebted to the Monroe Banking & Trust Company, and desiring’ to secure the payment thereof, executed and delivered to the Monroe Banking & Trust Company a deed of trust, covering among other property the following: “All houses, building, structures, improvements, and machinery now or hereafter situated on or belonging to said lands (meaning the lands described in said deed of trust), as well ‘ as all easements, rights, ways, and privileges thereunto belonging or in any way appurtenant or ap’pertaining thereto. It being understood that this conveyance is intended to include all of the property of *505every kind and description now in the possession of and owned and operated by the said Aberdeen Oil & Ice Company, and constituting a part of its plant and equipments in the city of Aberdeen, Monroe county, Mississippi, whether herein specifically described or referred to or not.” Default having been made in the payment of the debt secured by this deed of trust, the same was foreclosed by the trustee, and appellant at such foreclosure sale became the purchaser, along with other property, of the following: One lot steam coal; one lot domestic coal; one iron safe; one table desk; two small tables; one adding machine; one Remington typewriter No. seven; one Remington typewriter No. eight; one copy press and bath; one typewriter desk; seven chairs; linoleum; two stoves; one ceiling fan; books, records, and stationery; work bench, vise, saw-filing machine, belt-lacing machine, bits, hammers, etc.; one lot hull bags; one lot meal bags; one bookkeeper’s desk.
The question submitted to the court below upon an agreed statement of facts was whether or not said articles were embraced in the description of the property conveyed by said deed of trust. The court held that none of said articles were embraced in said description, except the ceiling fan, work bench, vise, saw-filing machine, belt-lacing machine, bits, and hammers. It is conceded here by counsel for appellant that the coal and the hull and meal bags are not embraced in said description, so we are called on to determine only the” correctness of the holding of the court with reference to the remaining articles; the same being office furniture. That portion of 'the agreed statement of facts necessary to be here set out is as follows:
“It is agreed that the coal was bought for the operation of the machinery; that the hull and meal bags were used for the shipment of hulls and meal; the work bench, vise, saw-filing machine, belt-lacing machine, bits, hammers, etc., were kept for the purpose of repairing ma*506chinery, fastening the belting-, and for any other purpose for which they were adaptable, etc.; that the iron safe was used to keep' safe the office books, and also to keep currency with which to buy cotton seed, and anything else its owners wanted to purchase, in it; the table desk, chairs, small tables, adding machine, typewriters, copy press, and both typewriter desks, seven chairs, the linoleum, and two stoves, ceiling fan, books, records, and stationery were all articles which are usually and ordinarily used in connection with the office and operation of oil mills, ice factories, and ginning plants, and other factories, offices of wholesale mercantile houses, etc.
“Under the above agreed facts, and such facts as the court takes knowledge of, as a matter of course, and under the facts and descriptions contained in the deed of trust, the court shall decide whether the chattels mentioned were conveyed to the Monroe Banking & Trust Company by its deed of trust or not.
“It is also agreed and understood that the articles of office furniture, including the books, records, stationery, ceiling fan, stoves, linoleum, chairs, iron safe, typewriters, desks, tables, and the adding machine, are usually and ordinarily used in connection with the offices of any other factory, mercantile establishment, hank, law office, or other business office, which have an up-to-date office outfit; while these same articles as above mentioned are not necessary to the prosecution of the oil mill, ginning or ice plant, or any of these other businesses in which they may be found -and used, but are merely up-to-date conveniences for the oil mill and other establishments as above set out; that they are not peculiarly or specially adapted to the oil mill, ice, or ginning business, but may be used in any other business above mentioned; that it is possible to conduct a ginning business, an oil mill, or ice factory without all or some of these articles. It is further agreed, however, that these articles add greatly to the convenience of all the busi*507nesses mentioned and to the proper conduct thereof. It is agreed that the steam coal and the bags and the tools used in the engine rooms are necessary to the operation of an oil mill and a ginning business, and are also necessary to any factory or mercantile plant run by steam, as this one was so operated.
“It is also agreed that all of the property described in Ehibit A, each and every article thereof, was on the premises when the said deed of trust was given to the said Monroe Banking & Trust Company, where they remained when the said sales took place.”
It is not necessary for us to decide whether the word “plant,” when applied to a manufacturing establishment, includes articles used in connection therewith for the convenient operation thereof, but not absolutely essential thereto; for the words, “its plant and equipments,” as used in the deed of trust now under consideration, do necessarily include such articles. The word “equip” means “to furnish for service, or against a need of exigency; to fit out; to supply with whatever is necessary to efficient action in any way.” And the word “equipment” means “whatever is used in equipping; . . . the collective designation for the articles comprising an outfit.” Webster’s New International Dictionary. The establishment which the company maintained for conducting the business in which it is engaged was equipped, not only with the machinery necessary for the manufacture of oil and ice and for the ginning of cotton, but with such office furniture as would enable it to conveniently keep a record of its various transactions. Books must be kept, letters written, and numerous other things done in connection with such a business., which could only be conveniently done by the maintenance of an office equipped with the necessary furniture. The articles in question, therefore, constitute a part of the company’s equipment.
The judgment of the court below is reversed, and decree here for appellant. Reversed